Case 3:17-cv-00862-GCS Document 240 Filed 03/31/21 Page 1 of 29 Page ID #2943




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

    DEANDRE BRADLEY,                                 )
                                                     )
                     Plaintiff,                      )
                                                     )
    vs.                                              )
                                                     )        Case No. 3:17-cv-00862-GCS
    JEFFREY DENNISON, KAREN                          )
    SMOOT, ALFONSO DAVID,                            )
    ROBERT JEFFREYS, and                             )
    JONATHAN BOTARF,                                 )
                                                     )
                     Defendants.                     )


                                    MEMORANDUM & ORDER

SISON, Magistrate Judge:

                                INTRODUCTION AND BACKGROUND

          Plaintiff Deandre Bradley is an inmate within the Illinois Department of

Corrections (“IDOC”). Though he currently resides at Menard Correctional Center,

during the events underlying this dispute, Plaintiff was housed at Shawnee Correctional

Center (“Shawnee”). (Doc. 225, p. 1). On August 14, 2017, Plaintiff brought this claim

pursuant to 42 U.S.C. § 1983 against numerous defendants with the IDOC, including

Defendants Jeffrey Dennison, Karen Smoot, Robert Jeffreys,1 Jonathan Botarf, and Dr.

Alfonso David. (Doc. 1).

          After preliminary review, the Court allowed Plaintiff to proceed on the following

four Counts:


1      Plaintiff brings this claim against Defendant Jeffreys in his official capacity as Acting Director of
the IDOC. (Doc. 225, p. 1).

                                               Page 1 of 29
Case 3:17-cv-00862-GCS Document 240 Filed 03/31/21 Page 2 of 29 Page ID #2944




   Count 1 - Defendants denied Plaintiff adequate medical care for his preexisting
   medical conditions stemming from an old stab wound when they denied him access
   to a wheelchair, walker, medical supplies, and showers at Shawnee beginning in
   March 2017, in violation of the Eighth Amendment.

   Count 2 - Defendants subjected Plaintiff to unconstitutional conditions of
   confinement when they denied him access to a wheelchair, walker, medical supplies,
   showers, and a handicap accessible cell at Shawnee beginning in March 2017, in
   violation of the Eighth Amendment.

   Count 3 - Defendants violated Plaintiff’s rights under the Rehabilitation Act and/or
   Americans with Disabilities Act when they deprived him of a wheelchair, walker,
   medical supplies, showers and adequate housing at Shawnee beginning in March
   2017.

   Count 4 - Dr. David and Nursing Director Wilke exhibited deliberate indifference to
   Plaintiff’s serious medical needs when they failed to ensure that his right leg and foot
   injuries were promptly treated after he fell three times in his segregation cell in May
   2017, in violation of the Eighth Amendment.

(Doc. 12). The Court allowed Counts 1 and 2 to proceed against Defendants Dennison,

Smoot, and Dr. David. Id. The Court further permitted Count 3 to proceed against

Defendants Dennison and Jeffreys in their official capacity only. Id. Finally, the Court

allowed Count 4 to proceed against Dr. David. Id. Plaintiff then added Defendant

Jonathan Botarf in an amended complaint filed on December 6, 2018. (Doc. 94). In his

amended complaint, Plaintiff alleges that Defendant Botarf caused injury to Plaintiff

when he required Plaintiff to wear waist restraints while using his walker to get to the

shower. (Doc. 38, p. 6). Plaintiff does not name Defendant Botarf in a specific count of his

amended complaint; however, because Plaintiff alleges that Defendant Botarf denied him

showers in May 2017, see (Doc. 94), Plaintiff asserts that Defendant Botarf was deliberately

indifferent to Plaintiff’s pre-existing medical conditions as outlined in Count I of

Plaintiff’s amended complaint. See (Doc. 232, p. 11).

                                        Page 2 of 29
Case 3:17-cv-00862-GCS Document 240 Filed 03/31/21 Page 3 of 29 Page ID #2945




       The Court granted summary judgment in favor of Dr. David on January 14, 2021.

(Doc. 239). Accordingly, the Court dismissed Defendant David from the case. Now before

the Court is the remaining Defendants’ motion for summary judgment. (Doc. 223). For

the reasons delineated below, the motion for summary judgment is GRANTED in part

and DENIED in part.

                                   FACTUAL ANALYSIS

       Prior to his incarceration, Plaintiff suffered a stab wound near his spinal cord.

(Doc. 225, p. 4). As a result of the injury, Plaintiff requires ambulatory assistive devices

in order to walk short distances. Id. The injury also rendered Plaintiff dual incontinent,

requiring daily use of medical supplies, including catheters, diapers, wipes, under pads

and enemas. (Doc. 232, p. 8).

       Plaintiff first arrived at Shawnee on March 10, 2017. (Doc. 225, p. 4). While housed

in the receiving unit, Plaintiff requested access to his necessary medical supplies; on

March 11 and March 17, 2017, he wrote grievances stating that he did not have access to

clean medical supplies. Id. at p. 4, 6. On March 20, 2017, Plaintiff talked directly with

Defendants Smoot and Dennison regarding his lack of access to medical care and the need

for an ADA-complaint cell. (Doc. 221, Exh. A, 82:18-19; 83: 3-7). Nevertheless, these

grievances went unaddressed until March 23, 2017, when Defendant Smoot provided

Plaintiff a memorandum outlining the medical supplies he was provided. (Doc. 225, p.

6). At some point between March 11 and March 23, a nurse provided Plaintiff with

diapers. Id. at p. 4.



                                        Page 3 of 29
Case 3:17-cv-00862-GCS Document 240 Filed 03/31/21 Page 4 of 29 Page ID #2946




       As of April 2017, Plaintiff used a walker to ambulate. (Doc. 225, p. 6). Though

Plaintiff was initially permitted to use a wheelchair, on May 8, 2017, Dr. David

discontinued Plaintiff’s wheelchair use and prescribed a walker to avoid muscle stiffness.

Id. at p. 7. However, Plaintiff was transferred to segregation the following day after being

issued a disciplinary ticket for assaulting a prison staff member on April 30, 2017. Id. at

p. 6. Plaintiff was not permitted to have a walker while in segregation. Id. at p. 7.

       After reviewing Plaintiff’s medical chart, medical staff permitted Plaintiff to

shower three times per week. (Doc. 225, p. 7). Staff also advised Plaintiff to use the sink

in his cell for daily hygiene. Id. While housed in segregation, Plaintiff requested his

walker in order to use the sink facilities. Id. at p. 8. Although Plaintiff states he was

permitted one shower between May 9 and May 22, 2017, Plaintiff’s shower logs show that

he refused a shower on May 11, 13 and 18, and Plaintiff’s medical logs show that he was

permitted to shower on May 16 and 20. Id. at p. 9. Plaintiff claims that in order to reach

the shower, Defendant Botarf required Plaintiff to wear waist restraints while using his

walker. Id. Defendant Botarf states he has no recollection of Plaintiff; even though he was

listed as working in Plaintiff’s segregation unit, he was not the only official to do so at the

time Plaintiff was housed in segregation. Id. at p. 10.

       On May 9, 2017, Plaintiff fell and injured his right leg while in his segregation cell.

(Doc. 225, p. 8). Plaintiff put in a Nurse Sick Call request the following Day. Id. Though

Plaintiff claims he was not seen until May 24, 2017, his medical records indicate that a

doctor saw him on May 20th. Id.



                                          Page 4 of 29
Case 3:17-cv-00862-GCS Document 240 Filed 03/31/21 Page 5 of 29 Page ID #2947




          Plaintiff’s access to fresh medical supplies was again disrupted on May 11, 2017.

(Doc. 225, p. 7). Though Plaintiff wrote to Defendant Smoot requesting medical supplies

on May 11 and May 12, 2017, he did not receive those supplies until May 17, 2017. Id. at

p. 7-8.

          Plaintiff was transferred out of segregation on May 22, 2017. (Doc. 221, Exh. A,

119:22-4, 120:1-4). Warden Dennison then spoke with Plaintiff again on May 24, 2017. Id.

at 183:5-9. At that time, Warden Dennison told Plaintiff he could now use his walker and

take showers. Id. at 112:1-8.

                                     LEGAL STANDARDS

          Summary judgment is proper when the pleadings and affidavits “show that there

is no genuine issue as to any material fact and that the moving party is entitled to

judgment as a matter of law.” FED. R. CIV. PROC. 56(c); Oates v. Discovery Zone, 116 F.3d

1161, 1165 (7th Cir. 1997)(citing Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)). The

movant bears the burden of establishing the absence of a genuine issue as to any material

fact and entitlement to judgment as a matter of law. See Santaella v. Metro. Life Ins. Co., 123

F.3d 456, 461 (7th Cir. 1997)(citing Celotex, 477 U.S. at 323). This Court must consider the

entire record, drawing reasonable inferences and resolving factual disputes in favor of

the non-movant. See Regensburger v. China Adoption Consultants, Ltd., 138 F.3d 1201, 1205

(7th Cir. 1998)(citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)). See also Smith

v. Hope School, 560 F.3d 694, 699 (7th Cir. 2009)(stating that “we are not required to draw

every conceivable inference from the record . . . we draw only reasonable inferences”)

(internal citations omitted). Summary judgment is also appropriate if a plaintiff cannot

                                           Page 5 of 29
Case 3:17-cv-00862-GCS Document 240 Filed 03/31/21 Page 6 of 29 Page ID #2948




make a showing of an essential element of his claim. See Celotex, 477 U.S. at 322. While

the Court may not “weigh evidence or engage in fact-finding[,]” it must determine if a

genuine issue remains for trial. Lewis v. City of Chicago, 496 F.3d 645, 651 (7th Cir. 2007).

       In response to a motion for summary judgment, the non-movant may not simply

rest on the allegations in his pleadings; rather, he must show through specific evidence

that an issue of fact remains on matters for which he bears the burden of proof at trial.

See Walker v. Shansky, 28 F.3d 666, 670–671 (7th Cir. 1994), aff'd, 51 F.3d 276 (citing Celotex,

477 U.S. at 324). No issue remains for trial “unless there is sufficient evidence favoring

the non-moving party for a jury to return a verdict for that party . . . if the evidence is

merely colorable, or is not sufficiently probative, summary judgment may be granted.”

Anderson, 477 U.S. at 249–250 (citations omitted). Accord Starzenski v. City of Elkhart, 87

F.3d 872, 880 (7th Cir. 1996); Tolle v. Carroll Touch, Inc., 23 F.3d 174, 178 (7th Cir. 1994). In

other words, “inferences relying on mere speculation or conjecture will not suffice.” Trade

Fin. Partners, LLC v. AAR Corp., 573 F.3d 401, 407 (7th Cir. 2009) (internal citation omitted).

See also Anderson, 477 U.S. at 252 (finding that “[t]he mere existence of a scintilla of

evidence in support of the [non-movant's] position will be insufficient; there must be

evidence on which the jury could reasonably find for the [non-movant]”). Instead, the

non-moving party must present “definite, competent evidence to rebut the [summary

judgment] motion.” EEOC v. Sears, Roebuck & Co., 233 F.3d 432, 437 (7th Cir. 2000)

(internal citation omitted).




                                           Page 6 of 29
Case 3:17-cv-00862-GCS Document 240 Filed 03/31/21 Page 7 of 29 Page ID #2949




                                          ANALYSIS

   I.      Whether Defendants Smoot, Dennison, and Botarf were Deliberately
           Indifferent to Plaintiff’s Pre-Existing Medical Condition

        A prisoner seeking to establish that the care he received in prison was so

insufficient as to violate his Eighth Amendment rights must prove that: (1) he had an

objectively serious medical need, and (2) the defendant prison official was deliberately

indifferent to that need. See Arnett v. Webster, 658 F.3d 742, 750 (7th Cir. 2011). See also

Greeno v. Daley, 414 F.3d 645, 652-653 (7th Cir. 2005); Langston v. Peters, 100 F.3d 1235, 1240

(7th Cir. 1996); Thomas v. Walton, 461 F. Supp. 2d 786, 793 (S.D. Ill. 2006). A medical

condition is objectively serious if a physician has determined that treatment is mandated,

or if it is “so obvious that even a lay person would easily recognize the necessity for a

doctor's attention.” Johnson v. Snyder, 444 F.3d 579, 584-585 (7th Cir. 2006)(citing Gutierrez

v. Peters, 111 F.3d 1364, 1373 (7th Cir. 1997)), overruled on other grounds in Hill v.

Tangherlini, 724 F.3d 965, 968 n.1 (7th Cir. 2013). Here, Defendants admit that Plaintiff had

an objectively serious medical need. (Doc. 225, p. 14).

        In order to be deliberately indifferent to an objectively serious medical need, a

defendant must know of and disregard an excessive risk to the plaintiff’s health. See

Greeno, 414 F.3d at 653. The defendant prison official “must both be aware of facts from

which the inference could be drawn that a substantial risk of serious harm exists, and he

must also draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837-838 (1994). Moreover,

“[d]eliberate indifference implies at a minimum actual knowledge of impending harm

easily preventable, so that a conscious, culpable refusal to prevent harm can be inferred


                                          Page 7 of 29
Case 3:17-cv-00862-GCS Document 240 Filed 03/31/21 Page 8 of 29 Page ID #2950




from the defendant’s failure to prevent it.” Thomas, 461 F. Supp. 2d at 793 (citing

Duckworth v. Franzen, 780 F.2d 645, 653 (7th Cir. 1985), abrogated on other grounds by

Haley v. Gross, 86 F.3d 630, 645 n.34 (7th Cir. 1996)). Deliberate indifference is more than

negligence; instead, the proper standard “approaches intentional wrongdoing.” Johnson,

444 F.3d at 585. See also Rosario v. Brown, 670 F.3d 816, 821-822 (7th Cir. 2012)(requiring a

plaintiff show defendants had near “total unconcern” for the plaintiff’s welfare).

Accordingly, the failure to alleviate a risk officials should have perceived, but did not, is

not a violation of the Eighth Amendment. See Farmer, 511 U.S. at 826.

       In Count 1, Plaintiff complains that Defendants Smoot, Dennison and Botarf were

deliberately indifferent when they failed to provide Plaintiff with necessary ambulatory

devices (a walker and a wheelchair), medical supplies, medical accommodations, and

showers. See (Doc. 94, p. 27-40). Plaintiff further claims in Count 4 that all Defendants

were deliberately indifferent to his serious medical need by failing to provide him

promptly with medical attention after he injured his right leg. (Doc. 101, p. 48).

       Defendants first assert that they deferred to medical officials’ decisions regarding

the determination to provide Plaintiff with assistive ambulatory devices. (Doc. 225, p. 14-

17). Second, Defendants claim that the delay between Plaintiff requesting medical

supplies and him receiving those supplies was not long enough to constitute deliberate

indifference. Id. at p. 17-18. Third, Defendants argue that Plaintiff was actually provided

adequate showers; in the alternative, none of the Defendants had actual knowledge that

Plaintiff was not receiving his ordered showers. Id. at p. 18-20. Lastly, Defendants assert

that Plaintiff received prompt medical attention after injuring his right leg. Id. at p. 19-20.

                                          Page 8 of 29
Case 3:17-cv-00862-GCS Document 240 Filed 03/31/21 Page 9 of 29 Page ID #2951




       a. Plaintiff’s Access to Ambulatory Assistive Devices

       When a prisoner is under a medical expert’s care, non-medical prison officials are

“generally justified” in presuming that the prisoner is receiving adequate medical care.

Arnett, 658 F.3d at 755 (quoting Spruill v. Gillis, 372 F.3d 218, 236 (3d Cir. 2004)). Similarly,

a superior non-medical official may be justified in believing that their subordinates are

properly caring for a prisoner; an inmate may not demonstrate a non-medical official’s

deliberate indifference by showing mere negligence in that official’s failure to detect and

prevent a subordinate’s misconduct. See Vance v. Peters, 97 F.3d 987, 993 (7th Cir. 1996).

Even if an official is aware of a prisoner’s serious medical condition, if that official

believes that the prisoner is receiving medical care, the official is not obligated to take

further action. See Burks v. Raemisch, 555 F.3d 592, 595 (7th Cir. 2009). Requiring otherwise

would undermine the general principle that prison officials are “responsible for their own

misdeeds,” but not responsible for the misdeeds of another. Id.

       However, if officials have actual knowledge of a doctor’s mistreatment of an

inmate and still decline to act, that official may be deliberately indifferent to the inmate’s

serious medical needs. See Johnson v. Doughty, 433 F.3d 1001, 1012 (7th Cir. 2006); Greeno,

414 F.3d at 655–656. In order to provide officials with actual knowledge, a prisoner must

communicate an underlying issue to the officials sufficient enough to alert them to an

excessive risk to the prisoner’s health. See Vance, 97 F.3d at 993 (quoting Farmer, 511 U.S.

at 837). Once an official is alerted to such a risk, the refusal to exercise the authority of

the official’s office may reflect deliberate disregard. See Arnett, 658 F.3d at 756.



                                           Page 9 of 29
Case 3:17-cv-00862-GCS Document 240 Filed 03/31/21 Page 10 of 29 Page ID #2952




        It is clear that Defendants were generally justified in deferring to Dr. David’s

 medical recommendations regarding Plaintiff’s access to a wheelchair. Plaintiff suffers

 from a nerve injury affecting his right leg. (Doc. 232, p. 8). When Dr. David examined

 Plaintiff on May 8, 2017, he determined that Plaintiff should use a walker, rather than a

 wheelchair, in order to prevent muscle atrophy and stiffness. (Doc. 225, p. 7). Defendants

 cannot be held liable for failing to provide Plaintiff with access to a wheelchair as that

 would have contravened Dr. David’s medical orders. As such, Defendants were not

 deliberately indifferent in failing to provide Plaintiff with a wheelchair, but whether

 Defendants were deliberately indifferent by failing to provide Plaintiff with a walker

 remains a genuine dispute of material fact.

        Declining an inmate access to ambulatory devices because of a security risk and

 relying on subordinates for the care of inmates in need of such devices are not inherently

 indicative of deliberate indifference. See Johnson, 444 F.3d at 586, overruled on other

 grounds by Hill v. Tangherlini, 724 F.3d 965 (7th Cir. 2013). For instance, in Johnson, the

 amputee plaintiff often used a crutch rather than a prosthetic; however, the plaintiff’s

 crutch presented a security risk because it could be used as a weapon. Id. at 583. After

 examination by a doctor, who determined the plaintiff’s crutch was not medically

 necessary, prison officials allowed the plaintiff to choose whether to use his crutch in

 segregation or to forgo his crutch and be housed in general population. Id. The plaintiff

 chose to forego his crutch. Id.

        Shortly thereafter, the plaintiff slipped in the shower while reattaching his

 prosthetic leg. See Johnson, 444 F.3d at 583. Through the facility’s grievance procedures,

                                        Page 10 of 29
Case 3:17-cv-00862-GCS Document 240 Filed 03/31/21 Page 11 of 29 Page ID #2953




 the plaintiff alerted the warden of his injury and the lack of access to his crutches. Id. at

 586. However, the warden denied the plaintiff’s concerns because he believed his

 subordinates were adequately addressing the situation. Id. The Seventh Circuit found

 that the warden was not deliberately indifferent to the plaintiff’s serious medical needs

 because the warden was justified in believing that his subordinates and the prison doctor

 were adequately meeting those medical needs and rectifying the underlying situation. Id.

        Relying on Johnson, Defendants note that the prison’s strict security requirements

 justified Plaintiff’s lack of access to a walker. Specifically, Defendants argue that the

 failure to provide Plaintiff with a walker in his cell is not indicative of deliberate

 indifference because Plaintiff did not have a required permit for the walker while housed

 in segregation. (Doc. 225, p. 15). Inmates housed in segregation at Shawnee may not have

 an ambulatory device unless a doctor has ordered it and determined it is medically

 necessary. Id. Therefore, relying on Johnson, Defendants argue they were justified in the

 assumption that Plaintiff did not need his walker in his cell because Dr. David did not

 issue the required permit. See Id.

        However, this narrative is plainly contradicted by the provided facts. First, in

 Plaintiff’s medical records, Dr. David regularly ordered that Plaintiff use a rolling walker

 for ambulation. See, e.g., (Doc. 171-4, p. 2, 3, and 32)(referencing a portion of the numerous

 medical notes requiring Plaintiff’s use of a walker). Though there is no evidence of a

 specific permit for Plaintiff to use a walker in a segregation cell, Dr. David notes that

 Plaintiff must use his walker to get the water necessary to take his prescriptions. (Doc.

 171-4, p. 32). Dr. David further notes that Plaintiff keeps his walker near his bed in order

                                          Page 11 of 29
Case 3:17-cv-00862-GCS Document 240 Filed 03/31/21 Page 12 of 29 Page ID #2954




 to ambulate each morning. Id. at p. 40. Security officials, however, may override a doctor’s

 medical decisions when determining whether to provide an inmate with ambulatory

 devices which may be used as a weapon. See (Doc. 232, Exh. 1 at 30:16-20). The decision

 to deny Plaintiff’s access to a walker in his segregation cell appears to have been a security

 decision which overrode Dr. David’s medical decisions. See, e.g., (Doc. 239, p. 13-

 14)(noting that Dr. David did not participate in the decision to take away Plaintiff’s

 walker because only security could make that decision).

        In light of the above facts, Defendants’ reliance on Johnson is misplaced. Unlike in

 Johnson, in which the defendant warden relied on his subordinates to rectify the plaintiff’s

 situation, it was Dr. David who relied on Defendants to comply with his medical orders.

 Furthermore, Defendants were not justified in assuming Dr. David had made a medical

 decision to forego providing Plaintiff with a walker. Dr. David noted that Plaintiff needed

 his walker for basic things such as getting water and for ambulation near his bed. It is

 true that Dr. David did not issue a permit to facilitate that access while Plaintiff was

 housed in segregation. But, the Defendants cannot draw the inference that Dr. David

 found the walker to not be medically necessary simply because a permit was not issued.

 Such an inference is not justified given the explicit order for a walker and the consistently

 recognized need for the device in Plaintiff’s medical records. Rather, the appropriate

 inference to draw is in favor of the Plaintiff, as the Court is required to do, and that

 inference is that Dr. David’s medical decision was overridden by prison staff. The

 Defendants thus cannot escape liability by engaging in a “blame game” with Dr. David.



                                          Page 12 of 29
Case 3:17-cv-00862-GCS Document 240 Filed 03/31/21 Page 13 of 29 Page ID #2955




 Therefore, Plaintiff’s access to a walker remains a genuine issue of material fact, and

 summary judgment must be denied as to this issue.

        b. Plaintiff’s Access to Necessary Medical Supplies

        Delays in treating painful medical conditions may support a claim under the

 Eighth Amendment even when the underlying condition for which treatment is sought

 is not life-threatening. See Gutierrez v. Peters, 111 F.3d 1364, 1374 (7th Cir. 1997). An

 inexplicable delay in treatment which serves no penological interest may support an

 inference that prison officials were deliberately indifferent to an inmate’s serious medical

 needs. See Petties v. Carter, 836 F.3d 722, 730 (7th Cir. 2016)(citing Grieveson v. Anderson,

 538 F.3d 763, 779 (7th Cir. 2008)). See also Edwards v. Snyder, 478 F.3d 827, 830 (7th Cir.

 2007)(holding that defendants were deliberately indifferent when they denied the

 plaintiff treatment for his dislocated finger for two days). When determining whether a

 delay indicates deliberate indifference, courts consider the seriousness of the condition

 for which treatment is delayed and the ease of providing treatment for that condition. Id.

 Furthermore, in order to predicate an Eighth Amendment claim on a delay in treatment,

 a plaintiff must show that the delay exacerbated the injury or unnecessarily prolonged

 pain. See Williams v. Liefer, 491 F.3d 710, 716 (7th Cir. 2007).

         A significant delay in treatment clearly supports finding deliberate indifference

 when the materials for treatment are widely available and easily obtainable. See, e.g.,

 Miller v. Campanella, 794 F.3d 878, 880 (7th Cir. 2015)(finding that the defendants’ delay

 in providing the plaintiff with over-the-counter pills to treat gastro-esophageal reflux

 disease for two months demonstrated deliberate indifference). Even a short delay may be

                                           Page 13 of 29
Case 3:17-cv-00862-GCS Document 240 Filed 03/31/21 Page 14 of 29 Page ID #2956




 indicative of deliberate indifference when an inmate’s condition causes considerable

 pain. See Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 832 (7th Cir. 2009). For

 example, in Rodriguez, prison staff incorrectly administered an intravenous line in the

 plaintiff’s arm. Id. at 819-820. During the plaintiff’s four-day hospital stay, staff treated

 plaintiff’s resulting pain by pushing the intravenous line further into the plaintiff’s arm

 and providing him with an ice pack. Id. at 832. As a result of the delay in treatment, the

 plaintiff developed a serious and contagious infection. Id. The Seventh Circuit found that,

 given the alleged facts, the plaintiff sufficiently stated a claim under the Eighth

 Amendment to survive a motion to dismiss. Id. In contrast, a similar delay for a less

 painful condition may be tolerated under the Eighth Amendment. See, e.g., Gutierrez, 111

 F.3d at 1374 (finding that the plaintiff could not survive summary judgment when

 officials delayed treating a mild cyst infection for six days).

        Courts recognize that “delays are common in a prison setting with limited

 resources[.]” Petties, 836 F.3d at 730. Prison officials, however, must provide treatment

 sufficient to meet the “civilized minimum of public concern for the health of prisoners.”

 Ralston v. McGovern, 167 F.3d 1160, 1162 (7th Cir. 1999). This civilized minimum is “a

 function of both objective need and of cost.” Id. When the cost of providing treatment is

 low, the failure to do so is especially indicative of deliberate indifference. See Id. For

 instance, in Gil v. Reed, the defendant denied the plaintiff his pain medication, although

 that medication had been prescribed and dispensed before the plaintiff requested it. 381

 F.3d 649, 662 (7th Cir. 2004). The prescribed antibiotic was necessary to treat a severe

 infection; though the plaintiff obtained the medication the following day, the Seventh

                                          Page 14 of 29
Case 3:17-cv-00862-GCS Document 240 Filed 03/31/21 Page 15 of 29 Page ID #2957




 Circuit found the delay demonstrated deliberate indifference. Id. Similarly, in Wynn v.

 Southward, the plaintiff repeatedly informed prison officials that he needed his heart

 medication “immediately” in order address a heart flutter and substantial chest pains.

 251 F.3d 588, 594 (7th Cir. 2001). Citing to Ralston, 167 F.3d at 1162, the Seventh Circuit

 noted that the defendants’ delay in providing the plaintiff’s necessary heart medication

 supported a claim for deliberate indifference under the Eighth Amendment. Id.

        In the present case, Plaintiff is dual incontinent and requires daily access to both

 catheters and diapers. (Doc. 232, p. 14). However, Plaintiff claims that Defendants Smoot,

 Dennison, and Botarf delayed in providing Plaintiff with these necessary supplies twice

 during his incarceration at Shawnee. Id. First, Plaintiff claims that he requested catheters

 and diapers when he first arrived at Shawnee on March 10, 2017. Id. Although Plaintiff

 wrote grievances requesting his medical supplies on March 11 and March 17, 2017, those

 grievances were not addressed until March 23, 2017. Id. Second, Plaintiff requested the

 same medical supplies after he was transferred to segregation on May 11, 2017. Id. at p.

 15. This delay was shorter as Plaintiff received catheters and diapers six days after first

 complaining that he did not have his supplies. Id.

        Regarding the first delay, Defendants imply that regular prison processes and

 limited supplies prevented prison officials from immediately providing Plaintiff with

 diapers, catheters, wipes, enemas and under pads. (Doc. 225, p. 17). Defendants point out

 that a medical aide informed Plaintiff that it would “take a little time to get it all together.”

 Id. Furthermore, Defendants state that a nurse provided Plaintiff with diapers during the

 time between Plaintiff’s complaint and when he was eventually seen by a doctor. See, e.g.,

                                           Page 15 of 29
Case 3:17-cv-00862-GCS Document 240 Filed 03/31/21 Page 16 of 29 Page ID #2958




 (Doc. 225, p. 17)(citing to Plaintiff’s deposition, attached to Doc. 171 as Exh. 1, at 79:17-

 21). However, in the cited deposition, it is not clear when or how often the nurse brought

 Plaintiff diapers or whether she provided any other medical supplies during this delay.

 See (Doc. 171, Exh. 1 at 79:17-21). In response, Plaintiff points out that his overall delay in

 receiving necessary medical supplies lasted for two weeks. (Doc. 232, p. 14).

        Defendants also assert that the second delay was not intolerable as Plaintiff only

 went five days without his medical supplies. (Doc. 225, p. 18). However, Plaintiff asserts

 that this delay was actually six days given that Plaintiff first complained of his lack of

 medical supplies on May 11, 2017 and complained again on May 12, 2017. (Doc. 232, p.

 15). Plaintiff also states that during this time he was not permitted to shower, which

 exacerbated the effect of the dirty medical supplies he used during that time. Id. at p. 14-

 15. As a result of the lack of access to showers and to medical supplies, Plaintiff developed

 a fungal infection in and around his penis. Id. at p. 9.

        A reasonable jury could find that Defendants’ first delay in providing Plaintiff

 with medical supplies demonstrated deliberate indifference. Much like over-the-counter

 gastro-esophageal reflux medication, Defendants could access at least diapers, wipes and

 under pads at little cost and relatively quickly. In fact, in the same deposition to which

 Defendants cited, Plaintiff states that he had extra catheters, wipes and under pads

 available in his property, which was not made readily available to him until two or three

 weeks after Plaintiff arrived at Shawnee. (Doc. 171, Exh. 1 at 77:7-20). Therefore, much as

 in Gil, Defendants could quickly have obtained and provided Plaintiff with at least some

 initial medical supplies at no cost. Furthermore, similar to Wynn, Plaintiff’s need for the

                                          Page 16 of 29
Case 3:17-cv-00862-GCS Document 240 Filed 03/31/21 Page 17 of 29 Page ID #2959




 supplies was extremely high. Without catheters, diapers, wipes, and enemas, Plaintiff

 was forced to remain in his own excrement until he was permitted to shower. A nearly

 two-week delay in providing these medical supplies could support a finding of deliberate

 indifference. Finally, though Defendants allege that a nurse provided some supplies at

 least once to Plaintiff during his thirteen-day wait, it is not clear how often or what

 supplies that nurse provided, leaving this issue a genuine dispute of material fact.2

          Similarly, a reasonable jury could also find that the second delay was indicative of

 deliberate indifference. Though the delay lasted only six days, the Seventh Circuit has

 found delays as short as four days as indicative of deliberate indifference when a plaintiff

 has a substantial need for treatment or is otherwise in substantial pain. Cf. Gil, 381 F.3d

 at 662 (inferring deliberate indifference from an over-night delay when the delay may

 have been intentional and the plaintiff had a substantial need for the medication);

 Rodriguez, 577 F.3d at 823 (finding a four-day delay in treatment supported an inference

 of deliberate indifference when the plaintiff was in substantial pain). Here, the inability

 to use fresh medical supplies exacerbated Plaintiff’s condition and led to a fungal

 infection. Plaintiff has shown that the delay contributed to prolonged pain and injury;

 accordingly, even a six-day delay in this case may sufficiently support a reasonable jury

 in finding the Defendants were deliberately indifferent to Plaintiff’s serious medical

 needs.


 2        To the extent that Defendant Smoot alleges she was without actual knowledge of Plaintiff’s lack of
 medical supplies because she was not alerted to the appeal of any grievance on the issue to the
 Administrative Review Board, see (Doc. 225, p. 18), this argument is denied. Defendant Smoot provided
 Plaintiff with a memorandum regarding his March 10 and March 11 grievances on March 23. Id. It is clear
 that Defendant Smoot had actual knowledge of this delay.

                                               Page 17 of 29
Case 3:17-cv-00862-GCS Document 240 Filed 03/31/21 Page 18 of 29 Page ID #2960




         c. Plaintiff’s Access to Showers

         The Seventh Circuit typically examines an inmate’s access to showers under the

 standard for evaluating whether an inmate’s conditions of confinement violate the Eighth

 Amendment. See Jaros v. Ill. Dept. of Corr., 684 F.3d 667, 670-671 (7th Cir. 2012)(citing

 Rhodes v. Chapman, 452 U.S. 337, 347 (1981)). Here, however, Dr. David specifically

 ordered Plaintiff to shower at least once daily, or as needed, due to Plaintiff’s dual

 incontinence; a nurse practitioner then changed the prescription for showers to three

 times per week in order to comply with the maximum number of showers permitted to

 those housed in segregation. (Doc. 232, Exh. A, 22:8-15 ; 46:1-6). Thus, failing to provide

 access to showers should be treated no differently than any other treatment regimen

 ordered by the doctor for his pre-existing conditions. For example, in Count 1, Plaintiff

 alleges that Defendants’ failure to facilitate his access to showers violated the Eighth

 Amendment by exacerbating his pre-existing condition. See (Doc. 94, p. 27-40). Though

 the healthcare staff instructed Plaintiff to shower three times per week, Plaintiff claims

 that Defendants did not permit him to shower as required by his healthcare plan. See

 (Doc. 225, p. 18-19).

         Plaintiff asserts that between May 9 and May 22, 2017, Defendants only allowed

 Plaintiff to shower once, on May 16, 2017.3 (Doc. 225, p. 18). Defendants advance two

 arguments in opposition. First, Defendants assert that Plaintiff’s shower logs show that




 3       There is some discrepancy regarding the time frame in which Plaintiff was not permitted to shower.
 See (Doc. 225, p. 19). The common date alleged in both the motion for summary judgment and the response
 to the motion for summary judgment is May 9 through May 22, 2017. See (Doc. 232, p. 16).

                                               Page 18 of 29
Case 3:17-cv-00862-GCS Document 240 Filed 03/31/21 Page 19 of 29 Page ID #2961




 he refused a shower on May 9, 13, and 18. Id. at p. 19. According to Plaintiff’s medical

 records, he then received showers on May 16, 20, and 24. Id.

        In response, Plaintiff points out that his shower log and medical records are

 inconsistent. (Doc. 232, p. 16). On May 11, Plaintiff’s shower log shows that Plaintiff did

 receive a shower. (Doc. 225, Exh. D). However, due to Plaintiff’s disability, each of his

 showers were to be noted in his medical records. (Doc. 232, p. 16). Plaintiff’s medical

 records do not show that Plaintiff had a shower on that day. Id. Defendants also do not

 allege that Plaintiff showered that day in their motion for summary judgment. (Doc. 225,

 p. 18-19). Furthermore, Plaintiff points to Defendant Dennison’s deposition, in which

 Defendant Dennison stated that on some days, Plaintiff went without a shower, but

 officials did not document a refusal and no other explanation, such as a disciplinary

 ticket, existed to explain the discrepancy. See, e.g., (Doc. 232, p. 16)(citing to Doc. 225, Exh.

 A at 53:22-25, 54:1-4). Typically, showers are offered every other day; but because

 Plaintiff’s shower schedule was medically ordered, he was permitted to shower in the

 healthcare unit when his schedule aligned with “off days” in the general shower

 schedule. (Doc. 225, Exh. A at 54:5-15). There is no indication that Plaintiff received a

 shower in the healthcare unit on days when the general shower was not offered. Id. at

 54:16. Plaintiff adamantly denies that he refused a shower during that time period. (Doc.

 232, p. 17).

        As an initial matter, Plaintiff’s shower logs and medical records show that he was

 offered the chance to shower twice during the week of May 7, one less time than health

 care staff required for Plaintiff. Furthermore, considering the facts in the light most

                                           Page 19 of 29
Case 3:17-cv-00862-GCS Document 240 Filed 03/31/21 Page 20 of 29 Page ID #2962




 favorable to the non-moving party, a genuine dispute as to whether Plaintiff refused

 showers or was not offered a shower exists. Plaintiff’s shower log does not align with his

 medical records, and Plaintiff himself states that he did not refuse a shower. The issue of

 whether Plaintiff was permitted to shower and refused or whether Plaintiff was not

 permitted to shower should be determined by a trier of fact.

        Second, Defendants assert that none of the three defendants had actual knowledge

 of Plaintiff’s lack of access to showers. According to Defendants, neither Defendant

 Dennison nor Defendant Smoot assist inmates in medical matters, and neither Defendant

 was made aware that Plaintiff was not able to shower. (Doc. 225, p. 20). Plaintiff does not

 respond to this contention, and the Court finds no evidence in the record that either

 Defendant Dennison or Defendant Smoot had actual knowledge that Plaintiff was unable

 to shower.

        Defendants also claim that Defendant Botarf did not have actual knowledge that

 Plaintiff was not adequately permitted to shower. (Doc. 225, p. 20). At the time of the

 underlying incidents, Defendant Botarf was one of two correctional officers assigned to

 the segregation unit building in which Plaintiff was housed. (Doc. 225, Exh. C). Plaintiff

 claims that Defendant Botarf denied him access to showers and forced him to use his

 walker while in waist restraints while accessing the shower on May 16, 2017. (Doc. 171,

 Exh. A). Defendants point out that Plaintiff only named Defendant Botarf because he was

 the one listed as working that day; Defendant Botarf further claims to have no recollection

 of Plaintiff. (Doc. 225, Exh. C). This argument, however, is insufficient to resolve genuine

 disputes regarding whether or not Defendant Botarf was responsible for denying Plaintiff

                                         Page 20 of 29
Case 3:17-cv-00862-GCS Document 240 Filed 03/31/21 Page 21 of 29 Page ID #2963




 showers or for forcing Plaintiff to walk to the shower in waist restraints. Though

 Defendant Botarf does not recall Plaintiff, he was listed as working on the day of the

 underlying incident. Coupled with Plaintiff’s direct assertions against Defendant Botarf,

 it is entirely possible that Botarf was directly involved in the events underlying this

 dispute. Therefore, the motion for summary judgment is denied on this issue, as to

 Defendant Botarf, but granted as to Defendants Smoot and Dennison.4

     II.      Whether Defendants Dennison and Smoot are Entitled to Summary
              Judgment on Plaintiff’s Conditions of Confinement Claim

           In order to succeed on an Eighth Amendment conditions of confinement claim, the

 plaintiff must make both an objective and subjective showing. First, the plaintiff must

 show that the conditions denied the plaintiff the “minimal civilized measure of life’s

 necessities.” Farmer, 511 U.S. at 834. In some circumstances, multiple conditions of

 confinement may establish an Eighth Amendment violation, even when each condition

 individually would not establish a violation. See Wilson v. Seiter, 501 U.S. 294, 304 (1991).

 However, such a combination only establishes a violation when the conditions have a

 “mutually reinforcing effect” which produces a deprivation of a single, identifiable

 human need. Id. For example, while low temperatures or a lack of access to blankets are

 each insufficient to show a violation individually, the two factors together indicate a lack

 of warmth, which is an identifiable human need. See id.


 4        The Court notes that Defendants also incorporate an argument alleging that they were not
 deliberately indifferent to Plaintiff’s medical needs by providing delayed medical care after Plaintiff injured
 his knee into their claims regarding Plaintiff’s access to showers. See (Doc. 225, p. 19-20). However,
 Plaintiff’s claim for deliberate indifference regarding his knee injury is contained in Count IV. The Court
 dismissed this claim against Dr. David. See (Doc. 239). Accordingly, the Court declines to address that
 argument here.

                                                 Page 21 of 29
Case 3:17-cv-00862-GCS Document 240 Filed 03/31/21 Page 22 of 29 Page ID #2964




        Second, the plaintiff must show that the defendants knew of and disregarded a

 substantial risk of serious harm arising from the conditions in question. See Farmer, 511

 U.S. at 842. When the underlying conditions are not the result of an emergency situation,

 this standard is equivalent to deliberate indifference. See Whitley v. Albers, 475 U.S. 312,

 320 (1986)(citing Estelle v. Gamble, 429 U.S. 97, 104 (1976)). A plaintiff may meet this

 standard through circumstantial evidence, including evidence that the risk was so

 obvious a jury may reasonably infer the defendants’ actual knowledge. See Hall v. Bennett,

 379 F.3d 462, 464 (7th Cir. 2004).

        The ability to wash and use the toilet is considered an identifiable human need the

 deprivation of which results in unconstitutional conditions of confinement. See Jaros, 684

 F.3d at 670-671 (citing Rhodes v. Chapman, 452 U.S. 337, 347 (1981)). The Seventh Circuit

 has consistently held that only a total deprivation of the ability to wash constitutes a

 constitutional violation. Id. at 671. There is therefore no violation if an inmate is able to

 shower even as little as once a week, see Davenport v. DeRobertis, 844 F.2d 1310, 1316 (7th

 Cir. 1988), or if an inmate chooses not to shower. See Rodriguez v. Briley, 403 F.3d 952, 953

 (7th Cir. 2005).

        Plaintiff claims that Defendants Dennison and Smoot were deliberately indifferent

 to Plaintiff’s unconstitutional conditions of confinement, which arose when Plaintiff was

 denied access to showers, a walker, and necessary medical supplies. (Doc. 101, p. 45).

 Plaintiff did not have catheters, diapers, or wipes. Without his walker, Plaintiff was also

 not able to access the sink to wash himself nor was he able to take showers. As a result,

 Plaintiff alleges he was forced to sit in excrement for seven days prior to his May 16

                                         Page 22 of 29
Case 3:17-cv-00862-GCS Document 240 Filed 03/31/21 Page 23 of 29 Page ID #2965




 shower and for another six days before his May 22 shower. (Doc. 232, p. 17). During these

 time periods, Plaintiff experienced a total deprivation of the human need to wash and

 use the toilet.

         Defendants argue that summary judgment is appropriate because Defendants

 Dennison and Smoot did not have knowledge of Plaintiff’s intolerable conditions.

 Although Defendant Smoot did not have actual knowledge that Plaintiff was not

 permitted to shower, she did have actual knowledge that Plaintiff did not have access to

 medical supplies or to a walker that would facilitate his use of the sink or toilet on days

 in which Plaintiff was not permitted to shower. Such knowledge is predicated,

 circumstantially, on her responsibility as Health Care Unit Administrator to review

 grievances (Doc. 232, Exh. B, 20:9-11); Plaintiff wrote multiple grievances regarding lack

 of access to medical supplies during both interruptions. Even if Defendant Smoot

 believed that Plaintiff could shower, she knew Plaintiff had between two or three days

 during which he could not use the sink to clean himself and could not medically use the

 toilet. Given Plaintiff’s condition, even this short time frame is sufficient for establishing

 unconstitutional conditions of confinement. See, e.g., Reed v. McBride, 178 F.3d 849, 853

 (7th Cir. 1999)(noting that courts are to evaluate deprivations by considering the length,

 severity and consequences of the deprivation).5



 5         Plaintiff admits that he did not speak with Defendant Smoot regarding his inability to shower. See
 (Doc. 171-1, Exh. B, p. 91). There is no evidence in the record that Plaintiff otherwise grieved his inability
 to shower to Defendant Smoot, as he did regarding his lack of access to medical supplies and his walker.
 This leaves Defendant Smoot with knowledge that Plaintiff could not use the toilet or clean himself for at
 least four days each week, if Defendant Smoot justifiably relied on the assumption that others were
 facilitating Plaintiff’s access to showers three times per week as required by Dr. David’s medical orders.
 Therefore, though Defendant Smoot was not deliberately indifferent to Plaintiff’s medical needs by

                                                 Page 23 of 29
Case 3:17-cv-00862-GCS Document 240 Filed 03/31/21 Page 24 of 29 Page ID #2966




           In contrast, however, there is no evidence that Defendant Dennison had the

 requisite knowledge of Plaintiff’s intolerable conditions of confinement. It is true that

 Defendant Dennison talked with Plaintiff regarding his issues regarding medical

 supplies on March 20, 2017. See (Doc. 221, Exh. A, 82:18-19; 83: 3-7; 183:5-9). At that time,

 however, Plaintiff had not yet been transferred to segregation. Plaintiff did not speak

 with Defendant Dennison again until May 24, 2017, at which point Plaintiff had been

 transferred out of segregation. Id. at 111:9-12. It was only when Plaintiff lacked access to

 medical care, showers, and medical treatment, in totality, that Plaintiff’s conditions

 became intolerable in violation of the Eighth Amendment. There is no other evidence in

 the record that Plaintiff informed Defendant Dennison of the intolerable conditions of his

 segregation cell. Accordingly, summary judgment is granted on this point for Defendant

 Dennison.

    III.      Whether Defendants Jeffreys and Dennison Violated the Americans with
              Disabilities Act or the Rehabilitation Act

           Count 3 of Plaintiff’s complaint alleges that Defendants Jeffreys and Dennison, in

 their official capacities, violated the ADA and Rehabilitation Act. Title II of the ADA

 mandates that public entities may not deny participation or the benefits of services to

 qualified individuals with a disability by reason of that disability. See 42 U.S.C. § 12132.

 Similarly, Section 504 of the Rehabilitation Act prohibits any agency that receives federal

 funds from excluding, subjecting to discrimination, or denying the benefits of any of their



 ignoring his need to shower, she was deliberately indifferent to his overall conditions of confinement
 during the periods in which Defendant Smoot would have evidence that Plaintiff was unable to clean
 himself.

                                             Page 24 of 29
Case 3:17-cv-00862-GCS Document 240 Filed 03/31/21 Page 25 of 29 Page ID #2967




 programs to otherwise qualified individuals with disabilities. See 29 U.S.C. § 794(a). In

 Jaros, the Seventh Circuit found ADA and Rehabilitation Act claims can be analyzed

 together since the elements of both claims are the same, except that the Rehabilitation Act

 has an additional element of requiring receipt of federal funds. See Jaros, 684 F.3d at 671-

 672; see also 29 U.S.C. § 794(a). Because Illinois accepts federal funds to help run its

 prisons, that additional element is met here. See id.

        Failure to make reasonable accommodations to ensure participation in the public

 entity’s programs or services by a person with a disability qualifies as “discrimination.”

 42 U.S.C. § 12112(b)(5)(A); Wisc. Cmty. Servs., Inc. v. City of Milwaukee, 465 F.3d 737, 753

 (7th Cir. 2006). A plaintiff can establish a prima facie case of discrimination under both the

 ADA and the Rehabilitation Act by showing that they: (1) suffer from a disability as

 defined in the statutes, (2) are qualified to participate in the program in question, and (3)

 were either excluded from participating in or denied the benefit of that program based

 on a disability. See Novak v. Bd. of Trustees of S. Ill. Univ., 777 F.3d 966, 974 (7th Cir.

 2015)(citing Jackson v. City of Chicago, 414 F.3d 806, 810 (7th Cir. 2005)). Refusing to make

 reasonable accommodations for a disabled inmate is tantamount to denying that inmate

 access. See Jaros, 684 F.3d at 672; see also A.H. by Holzmueller v. Ill. High Sch. Ass'n, 881 F.3d

 587, 592 (7th Cir. 2018).

        If an inmate is unable to use the showers or toilet because he is housed in a non-

 ADA compliant cell, that inmate may establish a claim for a violation under the ADA and

 the Rehabilitation Act. See Jaros, 684 F.3d at 672. Furthermore, providing access to such

 facilities alone is insufficient to avoid liability; rather, disabled inmates must be afforded

                                           Page 25 of 29
Case 3:17-cv-00862-GCS Document 240 Filed 03/31/21 Page 26 of 29 Page ID #2968




 meaningful access under the ADA and Rehabilitation Act. See Banks v. Patton, No. 17-

 1586, 743 Fed. Appx. 690, 697 n.1 (7th Cir. July 26, 2018)(citing Alexander v. Choate, 469

 U.S. 287, 301 (1985)). For example, a prison must provide maximum-security inmates

 with ADA and Rehabilitation Act accommodations even if the only handicapped-

 accessible cells are in the minimum-security dormitory. Id. at 697 n.1.

        Defendants admit that Plaintiff is an individual with a qualifying disability under

 the ADA and Rehabilitation Act. (Doc. 225, p. 24). Though Defendants further summarily

 assert that Plaintiff received sufficient accommodations, including access to medical

 supplies and showers, it is clear that Plaintiff’s accommodations did not afford him

 meaningful access to showers, see supra, p. 18-21, and that, without access to his walker,

 Plaintiff could not meaningfully access the toilet. See supra, p. 22-25. However, it is not

 altogether clear that Plaintiff was denied such access by reason of his disability.

        Defendants argue that Plaintiff was housed in segregation not because of his

 disability, but because he received a disciplinary ticket on April 30, 2017. (Doc. 225, p. 24).

 The offense underlying this disciplinary ticket included attempting to assault members

 of the prison staff. (Doc. 239, p. 2). Plaintiff was transferred from the healthcare unit to

 segregation based on this offense. (Doc. 225, p. 24).

        Plaintiff cites to Banks and argues that the need to transfer and place him in

 segregation is contrary to settled law. (Doc. 232, p. 21-22). However, in Banks, the Court

 held that security concerns specific to the offender are neutral reasons for declining

 accommodations. 743 Fed. Appx. at 697. When a prisoner continues to pose a

 “disciplinary challenge” throughout the relevant time period, a prison’s decision to

                                          Page 26 of 29
Case 3:17-cv-00862-GCS Document 240 Filed 03/31/21 Page 27 of 29 Page ID #2969




 remove accommodations is not in violation of the ADA or the Rehabilitation Act because

 it is not made on the basis of the inmate’s disability. Id. Therefore, summary judgment is

 granted on this issue. Because this is the only count concerning Defendant Jeffreys, the

 Court finds that Defendant Jeffreys may be dismissed from the case.

    IV.      Whether All Defendants are Entitled to Qualified Immunity

          Government officials performing discretionary functions are shielded from

 liability for civil damages if their conduct does not violate clearly established statutory or

 constitutional rights of which a reasonable person would have known. See Harlow v.

 Fitzgerald, 457 U.S. 800, 817-818 (1982). Courts evaluate whether an official is entitled to

 qualified immunity by examining whether the officials violated the plaintiff’s rights as

 demonstrated by the alleged facts and whether the right allegedly violated was clearly

 established at the time of the violation. See Saucier v. Katz, 533 U.S. 194, 200 (2001), receded

 from by Pearson v. Callahan, 555 U.S. 223, 242 (2009)(holding that application of the two-

 step Saucier test is discretionary). Based on the facts alleged at this stage of the

 proceedings, it is clear that Defendants violated Plaintiff’s Eighth Amendment right to be

 free from cruel and unusual punishment by failing to provide him with a walker,

 necessary medical supplies, and access to showers. The remaining question is therefore

 whether this right was clearly established at the time of the underlying events.

          The relevant dispositive inquiry in determining whether a right is clearly

 established is whether it would be clear to a reasonable official that his conduct was

 unlawful in the context of the events giving rise to the violation. See Saucier, 533 U.S. at

 202. For instance, in Saucier, the plaintiff was arrested during a speech by the Vice

                                           Page 27 of 29
Case 3:17-cv-00862-GCS Document 240 Filed 03/31/21 Page 28 of 29 Page ID #2970




 President. Id. at 208. The plaintiff alleged that an officer’s “gratuitously violent shove”

 during an arrest violated the Fourth Amendment; lower courts found the defendant was

 entitled to qualified immunity on that claim. Id. The Supreme Court agreed, holding that,

 under the circumstances, a reasonable officer “hurrying” the plaintiff away from the

 scene for the Vice President’s security was an appropriate action within the contours of

 the Fourth Amendment. Id.

        In contrast, there is no similar justifying interpretation for Defendants’ violations

 of Plaintiff’s Eighth Amendment rights. Defendants summarily assert that finding

 Plaintiff’s right to access the walker and medical supplies required by his doctors, or

 finding that Plaintiff’s right to conditions in which he can clean himself would apply a

 “heightened standard” to Eighth Amendment claims; Defendants, however, fail to

 explain why that standard would be “heightened.” (Doc. 225, p. 25). The Court rejects

 this contention. This situation is not like Saucier where the Fourth Amendment permitted

 some undefined degree of physical coercion under certain circumstances. See Graham v.

 Connor, 490 U.S. 386, 396 (1989). Here, the Eighth Amendment clearly outlines what

 constitutes deliberate indifference and makes clear at what point officials have acted with

 such indifference sufficient to violate an inmate’s constitutional rights. See supra, p. 7–25.

 Accordingly, the Court finds that Plaintiff’s right to be afforded care without deliberate

 indifference to his serious medical needs and to be free from intolerable conditions of

 confinement are clearly established. Defendants’ motion for summary judgment on the

 basis of qualified immunity is denied.



                                          Page 28 of 29
Case 3:17-cv-00862-GCS Document 240 Filed 03/31/21 Page 29 of 29 Page ID #2971




                                       CONCLUSION

        For the above-stated reasons, Defendant’s motion for summary judgment is

 GRANTED in part and DENIED in part. Summary judgment is granted in part and

 denied in part as to Count 1. Specifically, summary judgment is granted as to Plaintiff’s

 allegations that Defendants were deliberately indifferent in failing to provide him with a

 wheelchair. Summary judgment is also granted as to Defendants Dennison and Smoot

 regarding Plaintiff’s ability to shower. However, summary judgment is denied as to

 Defendants Smoot and Dennison with respect to Plaintiff’s claims regarding his walker

 and access to medical supplies. Summary judgment is also denied as to Defendant Botarf

 regarding Plaintiff’s ability to shower. Furthermore, on Count 2, summary judgment is

 denied as to Defendant Smoot, but granted as to Defendant Dennison. Defendant

 Dennison is therefore dismissed from Count 2. Summary judgment is also granted as to

 Count 3. Accordingly, the Court DIRECTS the Clerk of the Court to dismiss Defendant

 Jeffreys from the case.

        IT IS SO ORDERED.                                          Digitally signed
                                                                   by Judge Sison
        Dated: March 31, 2021.
                                                                   2
                                                                   Date: 2021.03.31
                                                                   15:16:17 -05'00'
                                                  ______________________________
                                                  GILBERT C. SISON
                                                  United States Magistrate Judge




                                        Page 29 of 29
